Case 2:19-cv-00869-GMN-BNW Document 43
                                    42 Filed 01/15/21
                                             01/11/21 Page 1 of 3
                                                                4
  Case 2:19-cv-00869-GMN-BNW Document 43
                                      42 Filed 01/15/21
                                               01/11/21 Page 2 of 3
                                                                  4




                                ORDER

IT IS ORDERED that the parties' stipulation is GRANTED. By March 1, 2021, the parties
must file either dismissal documents or an additional joint status report.
                                              IT IS SO ORDERED
                                              DATED: 12:56 pm, January 15, 2021



                                              BRENDA WEKSLER
                                              UNITED STATES MAGISTRATE JUDGE
Case 2:19-cv-00869-GMN-BNW Document 43
                                    42 Filed 01/15/21
                                             01/11/21 Page 3
                                                           4 of 3
                                                                4
